FILED
                            NOT FOR PUBLICATION                               AUG 18 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VICTORIA MISHUSTINA,                             No. 05-70513

              Petitioner,                        Agency No. A077-427-431

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 16, 2010**
                               Pasadena, California

Before: PREGERSON, NOONAN and PAEZ, Circuit Judges.

       Victoria Mishustina petitions for review of a final decision of the Board of

Immigration Appeals denying her motion to reopen a proceeding in which she was

denied asylum and withholding of removal under the Immigration and Nationality



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act, 8 U.S.C. §§ 1158, 1231(b)(3), and denying her motion for reinstatement of

voluntary departure, pursuant to 8 U.S.C. § 1229c.

       A motion to reopen must ordinarily be filed within ninety days after the

final decision of the BIA. 8 C.F.R. § 1003.2(c)(2). Mishustina’s was not.

Mishustina seeks to avail herself of the exception to the timing requirement for

cases in which there are “changed circumstances arising in the country of

nationality or in the country to which deportation has been ordered, if such

evidence is material and was not available and could not have been discovered or

presented at the previous hearing.” Id. § 1003.2(c)(3)(ii). But to show changed

circumstances, Mishustina points only to Russian laws that had already been

enacted at the time of her hearing. These laws could have been discovered or

presented at Mishustina’s original hearing. Her motion to reopen was untimely.

      The BIA reviewed Mishustina’s motion to reopen under its established

standard for untimely motions to reopen. In re Beckford, 22 I. & N. Dec. 1216

(BIA 2000). The BIA did not abuse its discretion by failing to reopen based upon

the limited evidence that Mishustina presented. See He v. Gonzales, 501 F.3d

1128, 1133 (9th Cir. 2007).

      Mishustina’s petition for review also suggests that the BIA abused its

discretion in refusing to reinstate her voluntary departure. We lack jurisdiction to


                                          2
review the BIA’s decision to grant or deny a request for voluntary departure.

Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004) (order).

      The petition for review is DENIED.




                                         3